EXHIBIT 10.01



SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into November 4, 2008, by and between GLU MOBILE INC., a Delaware
corporation, as successor by merger to Glu Mobile Inc., a California corporation
(“Borrower”), and SILICON VALLEY BANK (“Bank”).  Capitalized terms used herein
without definition shall have the same meanings given them in the Loan Agreement
(as defined below).

RECITALS

A.  Borrower and Bank have entered into that certain Loan and Security Agreement
dated as of February 14, 2007, as amended by that certain First Amendment
thereto (the “Loan Agreement”), pursuant to which the Bank has agreed to extend
and make available to Borrower certain advances of money.

B.  Borrower desires that Bank amend the Loan Agreement upon the terms and
conditions more fully set forth herein.

C.  Subject to the representations and warranties of Borrower herein and upon
the terms and conditions set forth in this Amendment, Bank is willing to so
amend the Loan Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

1.  AMENDMENTS TO LOAN AGREEMENT.

   1.1  Section 2.4 (Fees).  Section 2.4 of the Loan Agreement is amended by
deleting subsection (d) (Liquidity Facility Fee) thereof, and by restating
subsection (c) in its entirety as follows:

“(c)      Collateral Monitoring Fee.  During any period in which amounts are
outstanding under the Revolving Line, a monthly collateral monitoring fee of
$1,000, payable in arrears on the last day of each month (prorated for any
partial month) and upon termination of this Agreement.”

   1.2  Section 6.2 (Financial Statements, Reports, Certificates).  Section
6.2(b) of the Loan Agreement is amended in its entirety by replacing the text
thereof with the following:

“(b)      In the event that Borrower becomes subject to the reporting
requirements under the Securities Exchange Act of 1934, as amended, within five
(5) days after filing, but in no event later than 50 days after the end of each
fiscal quarter and 95 days after each fiscal year end or such later date for a
given report pursuant to a filing by Borrower pursuant to Rule 12b-25 of the
Securities Exchange Act of 1934, as amended, all reports on Form 10-K, 10-Q and
8-K filed with the Securities and Exchange Commission or a link thereto on
Borrower’s or another website on the Internet.”

4

--------------------------------------------------------------------------------



   1.3  Section 6.2 (Financial Statements, Reports, Certificates).  Section
6.2(d) of the Loan Agreement is amended in its entirety by replacing the text
thereof with the following:

                    “(d)      During any period in which amounts are outstanding
under the Revolving Line, Borrower shall provide Bank weekly and with each
Advance request, a transaction report with respect to sales, credit memoranda
and other adjustments to the value of Accounts, on Bank’s standard form.”

   1.4  Section 6.3 (Accounts Receivable) (Collection of Accounts).  The second
sentence of Section 6.3(c) of the Loan Agreement is amended in its entirety by
replacing the text thereof with the following:

                    “During any period in which amounts are outstanding under
the Revolving Line, Borrower shall establish a lockbox account, or such other
“blocked account” as Bank may specify, pursuant to a blocked account agreement
in such form as Bank may specify in its good faith business judgment, into which
all proceeds of Accounts shall be deposited by Borrower.”

   1.5  Section 6.9 (Financial Covenants).  The Tangible Net Worth covenant is
deleted in its entirety and replaced with the following:

“Minimum Liquidity Ratio.  A minimum Liquidity Ratio of cash and cash
equivalents maintained at Bank or its Affiliates to Obligations of no less than
1.25 to 1.00.”

   1.6  The form of Compliance Certificate is revised to be as set forth in
Annex A attached hereto.

   1.7  Section 9.4 of Loan Agreement (Application of Payments and
Proceeds).  Section 9.4(a) is amended to delete the phrase “and so long as the
Borrower’s Net Cash is below $3,500,000” and replace it with “and during any
period in which amounts are outstanding under the Revolving Line”, and Section
9.4(b) is amended to delete the phrase “and if the Borrower’s Net Cash is above
$3,500,000” and replace it with “and during any period in which amounts are not
outstanding under the Revolving Line”.          

2.  BORROWER’S REPRESENTATIONS AND WARRANTIES.  Borrower represents and warrants
that:

       (a)  immediately upon giving effect to this Amendment (i) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (ii) no Event of
Default has occurred and is continuing;

5

--------------------------------------------------------------------------------



       (b)  Borrower has the corporate power and authority to execute and
deliver this Amendment and to perform its obligations under the Loan Agreement,
as amended by this Amendment;

       (c)  True, accurate and complete copies of the certificate of
incorporation, bylaws and other organizational documents of Borrower have been
delivered to Bank on the date hereof and are in full force and effect;

       (d)  the execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized by all necessary corporate action
on the part of Borrower;

       (e)  this Amendment has been duly executed and delivered by the Borrower
and is the binding obligation of Borrower, enforceable against it in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights; and

       (f)  as of the date hereof, it has no defenses against the obligations to
pay any amounts under the Obligations.  Borrower acknowledges that Bank has
acted in good faith and has conducted in a commercially reasonable manner its
relationships with Borrower in connection with this Amendment and in connection
with the Loan Documents.

Borrower understands and acknowledges that Bank is entering into this Amendment
in reliance upon, and in partial consideration for, the above representations
and warranties, and agrees that such reliance is reasonable and appropriate.

3.  LIMITATION.  The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a waiver or modification
of any other term or condition of the Loan Agreement or of any other instrument
or agreement referred to therein or to prejudice any right or remedy which Bank
may now have or may have in the future under or in connection with the Loan
Agreement or any instrument or agreement referred to therein; or (b) to be a
consent to any future amendment or modification or waiver to any instrument or
agreement the execution and delivery of which is consented to hereby, or to any
waiver of any of the provisions thereof.  Except as expressly amended hereby,
the Loan Agreement shall continue in full force and effect.

4.  EFFECTIVENESS.  This Amendment shall become effective upon the satisfaction
of all the following conditions precedent:

   4.1  Amendment.  Borrower and Bank shall have duly executed and delivered to
Bank this Amendment.

   4.2  Payment of Bank Expenses.  Borrower shall have paid all Bank Expenses
(including all reasonable attorneys’ fees and reasonable expenses) incurred
through the date of this Amendment.

5.  COUNTERPARTS.  This Amendment may be signed in any number of counterparts,
and by different parties hereto in separate counterparts, with the same effect
as if the signatures to each such counterpart were upon a single
instrument.  All counterparts shall be deemed an original of this Amendment.

6

--------------------------------------------------------------------------------



6.  INTEGRATION.  This Amendment and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto
and no extrinsic evidence whatsoever may be introduced in any judicial or
arbitration proceeding, if any, involving this Amendment; except that any
financing statements or other agreements or instruments filed by Bank with
respect to Borrowers shall remain in full force and effect.

7.  GOVERNING LAW; VENUE.  THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.  Borrower and Bank each submit to the exclusive jurisdiction of the
State and Federal courts in Santa Clara County, California.



[Remainder of page intentionally left blank]

7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.


BORROWER:

 

GLU MOBILE INC.

a Delaware corporation

 

By:

/s/ Eric R. Ludwig

Printed Name:

Eric R. Ludwig

Title:

Chief Financial Officer

     

BANK:

SILICON VALLEY BANK

 

By:

/s/ Ray Aguilar

Printed Name:

Ray Aguilar

Title:

Regional Manager

8

--------------------------------------------------------------------------------



ANNEX A
COMPLIANCE CERTIFICATE



TO:       SILICON VALLEY BANK

 

Date:

   

FROM:     Glu Mobile Inc.

The undersigned authorized officer of Glu Mobile Inc. (“Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (1) Borrower is in complete compliance for
the period ending _______________ with all required covenants except as noted
below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to
Bank.  Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with generally GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.  
 

Reporting Covenant

Required

Complies

        Monthly financial statements with
Compliance Certificate (Consolidating Financials) Monthly within 30 days

Yes

No

Annual financial statement (CPA Audited) + CC FYE within 210 days

Yes

No

10-Q, 10-K and 8-K

Within 5 days after filing with SEC, but not later than 50 days after quarter
end, and 95 days after FYE, subject to any extensions pursuant to Rule 12b-25

Yes

No

Borrowing Base Certificate, A/R & A/P Agings, held check list, reconciliations,
transaction reports and GL Monthly within 30 days

Yes

No

Operating Budgets and Forecasts 30 days after FYE

Yes

No

Transaction Report

For Advances and weekly when Advances are outstanding

Yes

No

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

 

     

9

--------------------------------------------------------------------------------





       

Financial Covenant

Required

Actual

Complies

        Maintain on a Monthly Basis:       Minimum Liquidity 1.25:1.00

$____________

Yes

No

10

--------------------------------------------------------------------------------



          The following financial covenant analysis and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.

          The following are the exceptions with respect to the certification
above:  (If no exceptions exist, state “No exceptions to note.”)

             

Glu Mobile Inc

 

BANK USE ONLY

 

Received by:

 

By

 

AUTHORIZED SIGNER

Name:

 

Date:

 

Title:

 

Verified:

 

AUTHORIZED SIGNER

 

Date

   

Compliance Status: Yes      No

 

11